                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Edward Hamilton (N-23132),                        )
                                                  )
                        Plaintiff,                )
                                                  )            Case No. 19 C 50219
                v.                                )
                                                  )            Hon. Philip G. Reinhard
I.D.O.C., et al.,                                 )
                                                  )
                        Defendants.               )

                                              ORDER

        Plaintiff has not submitted an amended complaint as previously ordered. This case is
dismissed with prejudice for failure to state a claim. The dismissal of this case counts as a
dismissal under 28 U.S.C. § 1915(g). See Paul v. Marberry, 658 F.3d 702, 704-05 (7th Cir. 2011).
Plaintiff has now accumulated at least three strikes under 28 U.S.C. § 1915(g). The court directs
the Clerk of Court to terminate all pending motions as moot and enter final judgment. Case
closed.

                                           STATEMENT

         By order dated October 1, 2019, the court dismissed plaintiff’s complaint because it failed
to state a claim on which relief could be granted but allowed plaintiff leave to amend his pleading
if he believed he could state a valid federal claim [11]. At that time, the court warned plaintiff
that failure to submit an amended complaint by November 4, 2019, would result in dismissal of
this case for failure to state a claim. Plaintiff has not submitted an amended complaint to date.
Accordingly, this case is dismissed with prejudice for failure to state a claim. See [11], October
1, 2019 order (discussing deficiencies in plaintiff’s complaint).

         The dismissal of this case counts as a dismissal under 28 U.S.C. § 1915(g). See Paul v.
Marberry, 658 F.3d 702, 704-05 (7th Cir. 2011). Plaintiff has now accumulated at least three
strikes under 28 U.S.C. § 1915(g). See Hamilton v. Griffin, Case No. 98 C 3964 ([6]); Hamilton
v. Scott, Case No. 85 C 7160 ([75]); and plaintiff’s two recent cases Hamilton v. Joos, Case No.
19 C 50218 and Hamilton v. I.D.O.C., Case No. 19 C 50219. Plaintiff is warned that when a
prisoner has had a total of three federal cases or appeals dismissed as frivolous, malicious, or
failing to state a claim, he may not file suit in federal court without prepaying the filing fee unless
he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). Plaintiff is also
warned that his failure to inform the court of his strikes and moving to proceed in forma pauperis
when he is not in imminent danger of serious harm constitutes a fraud on the court and will result
in dismissal of his case. See 28 U.S.C. § 1915(b)(1); Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir.
1999).
         If plaintiff wants to appeal this dismissal, he may file a notice of appeal in this court within
thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If plaintiff chooses to appeal,
he will be responsible for paying the $505 appellate filing fee irrespective of the outcome of the
appeal. Evans v. Ill. Dep't of Corr., 150 F.3d 810, 812 (7th Cir. 1998). If the appeal is found to
be non-meritorious, plaintiff may accumulate another strike under 28 U.S.C. § 1915(g). The court
directs the Clerk of Court to terminate all pending motions as moot and enter final judgment. Case
closed.


Date: 12/02/2019                                        ENTER:



                                                        ____________________________________
                                                            United States District Court Judge


                                                                        Notices mailed by Judicial Staff. (LC)




                                                   2
